Title: Thomas Jefferson to Nicholas H. Lewis, 3 June 1819 (first letter)
From: Jefferson, Thomas
To: Lewis, Nicholas H.


          
            DearDear Sir
             Monticello June 3. 19.
          
          At the moment of writing my 2d note of yesterday it escaped my recollection that the 1st note should have been revoked as to mr Poor only, because I had already desired the attendance at Milton of two other persons, the one living at a distance and both out of the county at our first examination. I am obliged therefore to renew it as to them and to request you to sign the acknolegement at the foot of one of the papers inclosed, retaining the other. I salute you with friendship and respect.
          
             Th: Jefferson
          
        